DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Response to Arguments
The Amendment filed 2/17/2021 has been entered.  Claim 15 has been amended. Claim 29 has been added.  Claims 15, 16, 18-20 and 22-29 remain pending in the application.  
Applicant’s amendments with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of 9/17/2020 has been withdrawn. 
Applicant's arguments filed 2/17/2021 to 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the limitation of claim 15 reciting, “ status estimation device is configured to identify required maintenance of the operating component based on the operating status, and to provide a status report without the recorded measurement values by way of said communication device for an operator of the operating component and/or for a maintenance service provider” a Scheucher) is used to teach the status report without the recorded measurement values, as it appears LEDs accomplish the claimed function.
Regarding claim 15 and 29, the amended limitation reciting “determination of an operating status being performed by said status estimation device local to the operating means, thus performing autonomous status monitoring in situ” a new reference US Patent 5,859,596 (McRae) teaches the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-19, 22, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0308938 (Scheucher) in view of US Patent 5,859,596 (McRae).
Regarding claim 15, Scheucher discloses an operating component (FIG 1), comprising: 
a sensor device for recording measurement values (“sensors to monitor the state of the mechanical switches” [0073] “Controllers integral to the system operate an array of sensors acquiring real-time information that is processed with specific algorithms to yield gas density estimates. (FIG. 1)” [0009]); 
a communication device for transmitting a status report (“Processor 208 communicates with data, signal, and user interface processor 209 via communications link 214” [0075] “for transmitting a report” is functional language, and the communications link 214 is capable of Processor 208 may also utilize LEDs 213a, 213b, and 213c to signal various status information to the user in an observable way” [0075] LEDs also transmit status); 
a data storage device connected to said sensor device for storing the measurement values recorded by said sensor device (data store memory 210, “A nonvolatile memory used to store the database is sufficiently large and holds real-time sensor information (for example, acquired every second or faster) corresponding to a long period of operation (for example several years or longer))” [0009]); 
an electrical switchgear having a motor control, said motor control being configured as a status estimation device (“The apparatus of the present invention (of the "system") is installed, either permanently or temporarily, to a gas tank of a high-voltage breaker or similar switchgear” [0009]);
 said status estimation device connected to said data storage device for determining an operating status based on the recorded measurement values (“sensors to monitor the state of the mechanical switches providing real-time information as to whether a switch is open or closed” [0073], “The information in the database is used for various analyses of switchgear events in timeframes ranging from long-term gas density changes to high-speed events such as breaker switching operation to short-term phenomenon such as dissipative heating of the gas within a tank due to contact or conductor resistance under current loads (FIG. 1)” [0009]);and 
said status estimation device is configured to identify required maintenance of the operating component based on the operating status, and to provide a status report without the recorded measurement values by way of said communication device for an operator of the operating component and/or for a maintenance service provider (“Processor 208 may also utilize LEDs 213a, 213b, and 213c to signal various status information to the user in an observable way” [0075] “status information to the user in an observable way. A lesser or greater number of LED indicators is possible” [0076]) utilizing LEDs to provide status information does not include recorded measurement values).
Scheucher does not explicitly disclose said determination of an operating status being performed by said status estimation device local to the operating means, thus performing autonomous status monitoring in situ;
However a like reference McRae teaches “The monitoring includes an RS-232 port for accepting a local computer which conducts tests of the switchyard equipment, analyzes the results” (Abstract), “A local computer or node computer 30. The node computer 30 is a portable or notebook personal computer which is used by breaker unit maintenance technicians to collect, analyze and display test mode data and historical operating data on a circuit breaker 10 under test. The node computer 30 communicates with a monitoring device 18 through a direct RS-232 serial I/O port connection via an RS-232 link 32” (Col 4, Ln 32), “The node computer 30 thus receives data associated with the circuit breaker 10 connected to the respective monitoring device 18. More specifically, the node computer 30 receives local test data stored in the monitoring device 18” (Col 4, Ln 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher to use a local processor as taught by McRae to efficiently monitor switchyard equipment without using auxiliary test equipment (Col 2, Ln 14-60).

Regarding claim 16, the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses to predict a future profile of the a sensible transition in predictive modeling” [0133] “A gas monitoring system featuring high resolution density measurement and changing density level prediction is a valuable tool for reducing high-voltage switchgear maintenance and repair costs” [0003]).

Regarding claim 18, Scheucher the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses said sensor device is configured to record at least one measurement value selected from the group consisting of a current in a trip circuit, a number of switching actions of a disconnector or grounding electrode, opening times of a power switch, a gas pressure of a gas-insulated switchgear, a load, an internal temperature, a temperature on an exterior surface and an ambient temperature (“intelligent gas sensors with the capability to effectively measure the pressure and temperature of gas contained in a fixed volume, to estimate the gas density, and to track changes in density that occur as a result of additions or losses of gas” [0002] “The apparatus of the present invention (of the "system") is installed, either permanently or temporarily, to a gas tank of a high-voltage breaker or similar switchgear. Controllers integral to the system operate an array of sensors acquiring real-time information that is processed with specific algorithms to yield gas density estimates… The information in the database is used for various analyses of switchgear events in timeframes ranging from long-term gas density changes to high-speed events such as breaker switching operation to short-term phenomenon such as dissipative heating of the gas within a tank due to contact or conductor resistance under current loads (FIG. 1)” [0009]).

Regarding claim 19, Scheucher the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses to archive all A nonvolatile memory used to store the database is sufficiently large and holds real-time sensor information (for example, acquired every second or faster) corresponding to a long period of operation (for example several years or longer)” [0009])

Regarding claim 22, Scheucher the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses to receive and forward a status report of another operating component (“sensors to monitor the state of the mechanical switches providing real-time information as to whether a switch is open or closed” [0073], “The information in the database is used for various analyses of switchgear events in timeframes ranging from long-term gas density changes to high-speed events such as breaker switching operation to short-term phenomenon such as dissipative heating of the gas within a tank due to contact or conductor resistance under current loads (FIG. 1)” [0009], “the temperatures measured by the gas sensor” [0008] discloses at least two types of operating components). 

Regarding claim 24, the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses the operating component comprises a power switch (“operation of high voltage switchgear used in the electric utility and related industries” [0002]).

Regarding claim 28, the combination of Scheucher and McRae generally discloses the operating component above, and further Scheucher discloses at least one further sensor device A nonvolatile memory used to store the database is sufficiently large and holds real-time sensor information (for example, acquired every second or faster) corresponding to a long period of operation (for example several years or longer)” [0009] a large database is associated “further” memory, and further, it has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)). 


Regarding claim 29, Scheucher discloses an operating component for a power network (FIG 1), comprising: 
a sensor device for recording measurement values of an operation of the operating component (“sensors to monitor the state of the mechanical switches” [0073] “Controllers integral to the system operate an array of sensors acquiring real-time information that is processed with specific algorithms to yield gas density estimates. (FIG. 1)” [0009]); 
a communication device for transmitting a status report (“Processor 208 communicates with data, signal, and user interface processor 209 via communications link 214” [0075] “for transmitting a report” is functional language, and the communications link 214 Scheucher discloses is capable of transmitting a report); 
a data storage device connected to said sensor device for storing the measurement values recorded by said sensor device (data store memory 210, “A nonvolatile memory used to store the database is sufficiently large and holds real-time sensor information (for example, acquired every second or faster) corresponding to a long period of operation (for example several years or longer))” [0009]); 
The apparatus of the present invention (of the "system") is installed, either permanently or temporarily, to a gas tank of a high-voltage breaker or similar switchgear” [0009]);
 said status estimation device connected to said data storage device and configured to evaluate the recorded measurement values and determine an operating status of the operating component based on the recorded measurement values (“sensors to monitor the state of the mechanical switches providing real-time information as to whether a switch is open or closed” [0073], “The information in the database is used for various analyses of switchgear events in timeframes ranging from long-term gas density changes to high-speed events such as breaker switching operation to short-term phenomenon such as dissipative heating of the gas within a tank due to contact or conductor resistance under current loads (FIG. 1)” [0009]);and 
said status estimation device being configured to identify required maintenance of the operating component based on the operating status, and to provide a status report containing an evaluation of the operating status made by said status estimation device, by way of said communication device for an operator of the operating component and/or for a maintenance service provider (“decline in gas level due to gas leakage or other losses must be detected and maintenance activities must be scheduled to restore gas levels or else unsafe conditions or catastrophic equipment failure may result” [0003]; The claimed status report does not require any particular information, and thus scheduling maintenance activity is a report based on the operating status; further “real-time sensor information logged into a database” [0009] also provides information).
Scheucher does not explicitly disclose said determination of an operating status being performed by said status estimation device local to the operating means, thus performing autonomous status monitoring, in situ.
However a like reference McRae teaches “The monitoring includes an RS-232 port for accepting a local computer which conducts tests of the switchyard equipment, analyzes the results” (Abstract), “A local computer or node computer 30. The node computer 30 is a portable or notebook personal computer which is used by breaker unit maintenance technicians to collect, analyze and display test mode data and historical operating data on a circuit breaker 10 under test. The node computer 30 communicates with a monitoring device 18 through a direct RS-232 serial I/O port connection via an RS-232 link 32” (Col 4, Ln 32), “The node computer 30 thus receives data associated with the circuit breaker 10 connected to the respective monitoring device 18. More specifically, the node computer 30 receives local test data stored in the monitoring device 18” (Col 4, Ln 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher to use a local processor as taught by McRae to efficiently monitor switchyard equipment without using auxiliary test equipment (Col 2, Ln 14-60).


Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0308938 (Scheucher) in view of US Patent 5,859,596 (McRae) and US Publication 2005/0168891 (Nilman-Johansson).

Regarding claim 20, the combination of Scheucher and McRae generally discloses the operating component above, but does not explicitly disclose communication device is configured 
	However, a like reference Nilman-Johansson teaches, “The circuit breaker control unit may be connected to a node of a wireless LAN, and/or may be another kind of wireless node, running any radio protocol suitable for an industrial milieu, such as any standard issued by the Bluetooth” [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher and McRae to include a WLAN or LAN unit as taught by Nilman-Johansson to efficiently communicate the operating status to a user. 

Regarding claim 27, the combination of Scheucher and McRae generally discloses the operating component above, but does not explicitly disclose the operating component comprises a protective unit. 
However, a like reference Nilman-Johansson teaches, “The condition monitor for an electrically actuated device …. Such distribution switchgear and devices with a moving part that is operated by an electrically powered actuator may include for example: a circuit breaker, a disconnector, a switch disconnector, an earthing switch; a switchgear insulator with integrated electric operating device; protection device, overload protection device” [0027].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher and McRae to include a protective unit as taught by Nilman-Johansson to minimize maintenance costs. 

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0308938 (Scheucher) in view of US Patent 5,859,596 (McRae) and US Publication 2010/0145641 (Bose).

Regarding claim 23, the combination of Scheucher and McRae generally discloses the operating component above, but does not explicitly disclose determining a geographical position of the operating component. 
However, a like reference Bose teaches, “Data from a global positioning system ( GPS) 136 provides a means for aligning data received from multiple sensors to a common time base” [0049].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher and McRae to include geographical positioning as taught by Bose to accurately identify the particular operating component. 

Regarding claim 25, the combination of Scheucher and McRae generally discloses the operating component above, but does not explicitly disclose the operating component comprises a transformer. 
However, a like reference Bose teaches, “components such as transformers, switchgear, fuses and the like (not shown) may be incorporated into the transmission and distribution system” [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher and McRae to include a transformer as taught by Bose to minimize maintenance costs. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0308938 (Scheucher) in view of US Patent 5,859,596 (McRae) and US Publication 2008/0177425 (Korba).
Regarding claim 26, the combination of Scheucher and McRae generally discloses the operating component above, but does not explicitly disclose the operating component comprises a flexible alternating-current transmission system.
However, a like reference Korba teaches “Flexible Alternating Current Transmission System (FACTS)” [0004] and “FIG. 2 depicts a power system with two FACTS devices”  [0016].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating component of Scheucher and McRae to include a flexible alternating-current transmission system as taught by Korba to minimize maintenance costs. 
                                                                                                                                                     Conclusion                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857